DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 14, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 6, 7 and 11-14 are objected to because of the following informalities:
In claim 1, line 4, “at least one of the semiconducting die and functional circuitry” should read --at least one of the at least one semiconducting die and functional circuitry--. A support can be found at least in line 2 of claim 1.
In claim 1, line 6, “at least one of the semiconducting die and the electronic substrate” should read --at least one of the at least one semiconducting die and the electronic substrate--. A support can be found at least in line 2 of claim 1.
In claim 6, lines 2-3, “at least one of the semiconducting die, the electronic substrate, and the inherent warping” should read --at least one of the at least one semiconducting die, the electronic substrate, and the inherent warping--. A support can be found at least in line 2 of the base claim 1.
In claim 7, line 2, “at least one of the corrective layer and the desired induced warping” should read --at least one of the at least one corrective layer and the desired induced warping--. A support can be found at least in line 10 of the base claim 1.

In claim 12, line 6, “the desired induced warping stress” should read --the degree of desired induced warping stress--. A support can be found at least in line 6 of the base claim 11.
In claim 12, line 8, “implementing the desired induced warping stress” should read -- implementing the degree of desired induced warping stress--. A support can be found at least in line 6 of the base claim 11.
In claim 13, line 1, “implementing the desired induced warping stress” should read -- implementing the degree of desired induced warping stress--. A support can be found at least in line 6 of the base claim 11.
In claim 14, line 1, “implementing the desired induced warping stress” should read -- implementing the degree of desired induced warping stress--. A support can be found at least in line 6 of the base claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 5-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Huemoeller et al. US 9,048,298.

at least one semiconducting die (e.g., 202, col. 2, lines 11-23); 
an electronic substrate (e.g., 346, Fig. 5, col. 4, line 61 to col. 5, line 3) having an active side (e.g., 348, Fig. 5, col. 4, line 61 to col. 5, line 3) and an inactive side (e.g., 350, Fig. 5, col. 4, line 61 to col. 5, line 3) opposite the active side, at least one of the at least one semiconducting die and functional circuitry (e.g., 204, Fig. 5, col. 2, lines 11-23) fabricated on the active side, 
at least one of the at least one semiconducting die and the electronic substrate associated with an inherent warping toward the active side (e.g., inherent warping of 346 toward 348, due to compressive stress exerted on 202 by 224, col. 6, lines 36-56), and 
the inactive side having at least one corrective layer (e.g., 462, Fig. 5, col. 6, line 57 to col. 7, line 14) deposited thereupon via electrodeposition (e.g., col. 5, line 64 to col. 6, line 4), the at least one corrective layer configured for desired induced warping of the electronic substrate toward the inactive side (e.g., a desired induced warping of 346 toward 350, due to compressive stress exerted on 202 by 462, in order to compensate for the inherent warping discussed above, col. 6, line 57 to col. 7, line 14).
Regarding claim 2, Huemoeller teaches the IC package of claim 1, wherein: at least one conductive seed layer (e.g., 352, Fig. 5, col. 5, line 64 to col. 6, line 4, col. 5, lines 17-24) is deposited over the inactive side; and the at least one corrective layer is deposited upon the at least one seed layer (e.g., Fig. 5, col. 5, line 64 to col. 6, line 4).  
Regarding claim 3, Huemoeller teaches the IC package of claim 1, wherein the at least one corrective layer is deposited based on at least one predetermined parameter (e.g., stress amount, col. 6, lines 36-42, lines 57-61).  

 Regarding claim 6, Huemoeller teaches the IC package of claim 3, wherein the at least one predetermined parameter (e.g., stress amount for the inherent warping, col. 5, line 64 to col. 6, line 14; col. 6, lines 36-42, lines 57-61) corresponds to at least one of the semiconducting die, the electronic substrate, and the inherent warping.  
Regarding claim 7, Huemoeller teaches the IC package of claim 3, wherein the at least one predetermined parameter (e.g., stress amount for the inherent warping, col. 5, line 64 to col. 6, line 4; col. 6, lines 36-42, lines 57-61) corresponds to at least one of the corrective layer and the desired induced warping.  
Regarding claim 8, Huemoeller teaches the IC package of claim 1, wherein the at least one corrective layer is selected from a metallic layer (e.g., copper of 462, col. 6, lines 5-14) and a metallic alloy layer.  
Regarding claim 9, Huemoeller teaches the IC package of claim 1, wherein: the desired induced warping includes a temporary induced warping: and the at least one corrective layer is at least partially removable (e.g., additional process on the array 200 in which array 200 is cut or sawed along the streets 216; Fig. 5; col. 7, lines 16-21, col. 2, lines 34-38: A portion of 462 is removed by the cutting or sawing, which corresponds to the means for a temporary induced warping as disclosed in the original specification (e.g., [41]). Thus Huemoeller teaches the claimed feature.).  

Regarding claim 11, Huemoeller teaches a method for induced warping of an integrated circuit (IC) package (e.g., Figs. 2-5), the method comprising: 
determining (e.g., col. 3, lines 58-63, col. 6, line 36 to col. 7, line 14) a degree of inherent warping (e.g., compressive stress amount) toward an active side (e.g., 348, Fig. 5, col. 4, line 61 to col. 5, line 3) of an electronic substrate (e.g., 346, Fig. 5, col. 4, line 61 to col. 5, line 3), the inherent warping associated with the fabrication of at least one of a semiconducting die (e.g., 202, col. 2, lines 11-23) and functional circuitry (e.g., 204, Fig. 5, col. 2, lines 11-23) upon the active side (e.g., inherent warping of 346 toward 348, due to compressive stress exerted on 202 by 224, col. 6, lines 36-56); 
determining (e.g., col. 6, line 36 to col. 7, line 14) a degree of desired induced warping stress toward an inactive side of the electronic substrate (e.g., a desired induced warping of 346 toward 350, due to compressive stress exerted on 202 by 462, in order to compensate for the inherent warping discussed above, col. 6, line 57 to col. 7, line 14), the inactive side opposite the active side (e.g., Fig. 5); 
applying at least one conductive seed layer (e.g., 352, col. 5, lines 17-24) to the inactive side; and 

Regarding claim 12, Huemoeller teaches the method of claim 11, wherein: determining a degree of desired induced warping stress toward an inactive side of the electronic substrate, the inactive side opposite the active side, includes: determining at least one parameter corresponding to at least one of the semiconducting die, the electronic substrate, the degree of inherent warping, the corrective layer, and the desired induced warping stress (e.g., stress amount, col. 6, lines 36-42, lines 57-61); and implementing the desired induced warping stress by applying, via electrodeposition, at least one corrective layer to the seed layer includes: applying the at least one corrective layer to the seed layer based on the at least one determined parameter (e.g., deposition of 462 based on the stress amount, col. 5, line 64 to col. 6, line 14, col. 6, line 36 to col. 7, line 14).  
Regarding claim 14, Huemoeller teaches the method of claim 12, wherein implementing the desired induced warping stress by applying, via electrodeposition, at least one corrective layer to the seed layer includes: applying the at least one corrective layer to a predetermined thickness based on the at least one determined parameter (e.g., a predetermined thickness (e.g., thickness in the in the range of 4-10 μm) based on the stress amount; col. 5, line 64 to col. 6, line 14).  
Regarding claim 15, Huemoeller teaches the method of claim 11, wherein: determining a degree of inherent warping toward an active side of an electronic substrate includes 
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller et al. US 9,048,298 in view of Kawakami et al. US 5,106,462.
Regarding claim 5, Huemoeller teaches the IC package of claim 3 as discussed above.
Huemoeller does not explicitly teach wherein the at least one corrective layer is deposited at a predetermined rate based on the at least one predetermined parameter.
Huemoeller, however, recognizes that the at least one corrective layer is deposited, via electrodeposition, to a predetermined thickness based on the at least one predetermined parameter (e.g., a predetermined thickness (e.g., thickness in the in the range of 4-10 μm) based on the stress amount; col. 5, line 64 to col. 6, line 14). It has been well known in the art that in electroplating process, electroplating is performed at a predetermined plating rate until a deposited layer has a predetermined thickness as suggested by Kawakami (e.g., col. 3, lines 40-47).

Regarding claim 13, Huemoeller teaches the method of claim 12, wherein implementing the desired induced warping stress by applying, via electrodeposition, at least one corrective layer to the seed layer, as discussed above.
Huemoeller does not explicitly teach the implementing includes applying the at least one corrective layer at a predetermined rate based on the at least one determined parameter.  
Huemoeller, however, recognizes that the at least one corrective layer is applied (deposited), via electrodeposition, to a predetermined thickness based on the at least one predetermined parameter (e.g., a predetermined thickness (e.g., thickness in the in the range of 4-10 μm) based on the stress amount; col. 5, line 64 to col. 6, line 14). It has been well known in the art that in electroplating process, electroplating is performed at a predetermined plating rate until a deposited layer has a predetermined thickness as suggested by Kawakami (e.g., col. 3, lines 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention that the in Huemoeller the at least one corrective layer may be applied (deposited) at a predetermined rate for the predetermined thickness based on the at least one predetermined parameter as suggested by Kawakami for the purpose of improving uniformity of the deposited corrective layer, thereby preventing warpage of the package for example.
Claim 16 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller et al. US 9,048,298 in view of Muto et al. US 5,986,218.
Regarding claim 16, Huemoeller teaches the method of claim 11, further comprising: at least partially restoring the inherent warping by at least partially removing the at least one corrective layer (e.g., additional process on the array 200 in which array 200 is cut or sawed along the streets 216; Fig. 5; col. 7, lines 16-21, col. 2, lines 34-38: A portion of 462 is removed by the cutting or sawing, which corresponds to the means for a temporary induced warping as disclosed in the original specification (e.g., [41]). Thus Huemoeller teaches the claimed feature.).  
Huemoeller does not explicitly teach that the removing is performed via electropolishing.
One of ordinary skill in the art would have been known that metal patterns may be cut by using a numerically controlled machine (sawing) or by means of an electropolishing technique as suggested Muto (e.g., col. 7, lines 18-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention that the in Huemoeller at least partially removing the at least one corrective layer may be performed via electropolishing as suggested by Muto because it has been well known in the art that a numerically controlled machine for sawing or an electropolishing technique is an alternative embodiment for cutting metal patterns as suggested Muto, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/
Examiner, Art Unit 2894                                                                                                                                                                                            
September 11, 2021